Citation Nr: 0116433	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  96-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot injury to muscle group VI (triceps) of 
the right arm.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
February 1946.

The current appeal arose from an April 1995 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to an increased evaluation for residuals of a gunshot wound 
of the right arm, muscle group VI, moderate, with retained 
foreign body.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1995, a transcript of which has been 
associated with the claims file.

The issue of entitlement to an increased evaluation for 
residuals of a gunshot wound of the right arm, muscle group 
VI, moderate, with retained foreign body was previously 
before the Board of Veterans' Appeals (Board) in June 1999, 
at which time it was remanded to the RO for additional 
development.  

In its June 1999 remand, the Board referred the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder to the RO for initial consideration and 
appropriate action.  It is not apparent in the record that 
the RO considered this issue.  Therefore, it is again 
referred to the RO for initial consideration and appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

By rating decision dated in August 2000 the RO determined 
that no clear and unmistakable error was found in the August 
1950 rating decision, which reduced an evaluation for muscle 
injury to muscle group VI, moderate, with retained foreign 
body to 10 percent.  There has been no notice of disagreement 
filed on this issue and it is not before the Board for 
appellate consideration.

The RO affirmed the denial of entitlement to an increased 
evaluation for residuals of a gunshot injury to muscle group 
VI (triceps) of the right arm in January 2001.

The case has been returned to the Board for further appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his September 1995 substantive appeal to the Board, the 
veteran requested a hearing before a Member of the Board at 
the RO.  While he was afforded a hearing before a Hearing 
Officer at the RO in October 1995, he has never been afforded 
a hearing before a Member of the Board, and such hearing 
request was never withdrawn by the veteran in writing.  
Furthermore, a letter from the Board was sent to the veteran 
in May 2001 requesting that he clarify whether he desired a 
hearing before the Board.  The letter indicated that if there 
were no response from the veteran within thirty days, the 
Board would assume that he still wanted a hearing before a 
Member of the Board at the RO and the case would be remanded 
for such a hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board is remanding this case to 
the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the veteran of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the veteran due process of law.  The 
veteran need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

